(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

DAWSON ET UX. v. STEAGER, WEST VIRGINIA STATE
             TAX COMMISSIONER

 CERTIORARI TO THE SUPREME COURT OF APPEALS OF WEST
                      VIRGINIA

  No. 17–419.     Argued December 3, 2018—Decided February 20, 2019
After petitioner James Dawson retired from the U. S. Marshals Service,
  his home State of West Virginia taxed his federal pension benefits as
  it does all former federal employees. The pension benefits of certain
  former state and local law enforcement employees, however, are ex-
  empt from state taxation. See W. Va. Code Ann. §11–21–12(c)(6).
  Mr. Dawson sued, alleging that the state statute violates the inter-
  governmental tax immunity doctrine as codified at 4 U.S. C. §111.
  Under that statute, the United States consents to state taxation of
  the pay or compensation of federal employees, but only if the state
  tax does not discriminate on the basis of the source of the pay or
  compensation. A West Virginia trial court found no significant dif-
  ferences between Mr. Dawson’s job duties as a federal marshal and
  those of the state and local law enforcement officers exempted from
  taxation and held that the state statute violates §111’s antidiscrimi-
  nation provision. Reversing, the West Virginia Supreme Court of
  Appeals emphasized that the state tax exemption applies only to a
  narrow class of state retirees and was never intended to discriminate
  against former federal marshals.
Held: The West Virginia statute unlawfully discriminates against Mr.
 Dawson as §111 forbids. A State violates §111 when it treats retired
 state employees more favorably than retired federal employees and
 no “significant differences between the two classes” justify the differ-
 ential treatment. Davis v. Michigan Dept. of Treasury, 489 U.S. 803,
 814–816. Here, West Virginia expressly affords state law enforce-
 ment retirees a tax benefit that federal retirees cannot receive, and
 there are no “significant differences” between Mr. Dawson’s former
 job responsibilities and those of the tax-exempt state law enforce-
2                         DAWSON v. STEAGER

                                  Syllabus

    ment retirees.
       The narrow preference should be permitted, the State argues, be-
    cause it affects too few people to meaningfully interfere with federal
    government operations. Section 111, however, disallows any state
    tax that discriminates against a federal officer or employee—not just
    those that seem especially cumbersome. And in Davis the Court re-
    fused a similar invitation to add unwritten qualifications to §111.
    That is not to say that the narrowness of a state tax exemption is ir-
    relevant. If a State exempts only a narrow subset of state retirees, it
    can comply with §111 by exempting only the comparable class of fed-
    eral retirees. The State also argues that the statute is not intended
    to harm federal retirees but to help certain state retirees. The
    “State’s interest in adopting the discriminatory tax,” however, “is
    simply irrelevant.” Davis, 489 U.S., at 816.
       For reasons other than job responsibilities, the State insists, re-
    tired U. S. Marshals and tax-exempt state law enforcement retirees
    are not “similarly situated.” But the State’s statute does not draw
    any such lines. It singles out for preferential treatment retirement
    plans associated with particular state law enforcement officers. The
    distinguishing characteristic of the retirement plans is the nature of
    the jobs previously held by retirees who may participate in them.
    The state trial court found no “significant differences” between Mr.
    Dawson’s former job responsibilities as a U. S. Marshal and those of
    the state law enforcement retirees who qualify for the tax exemption,
    and the West Virginia Supreme Court of Appeals did not upset that
    finding. By submitting that Mr. Dawson’s former job responsibilities
    are also similar to those of other state law enforcement retirees who
    do not qualify for a tax exemption, the State mistakes the nature of
    the inquiry. The relevant question under §111 is not whether federal
    retirees are similarly situated to state retirees who do not receive a
    tax break; it is whether they are similarly situated to those who do.
    Finally, the State says that the real distinction may not be based on
    job duties at all but on the relative generosity of pension benefits.
    The statute as enacted, however, does not classify persons or groups
    on that basis. And an implicit but lawful distinction cannot save an
    express and unlawful one. See, e.g., id., at 817. Pp. 3–8.
Reversed and remanded.

    GORSUCH, J., delivered the opinion for a unanimous Court.
                        Cite as: 586 U. S. ____ (2019)                                1

                              Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order that
    corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 17–419
                                   _________________


   JAMES DAWSON, ET UX., PETITIONERS v. DALE
      W. STEAGER, WEST VIRGINIA STATE
             TAX COMMISSIONER
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF
               APPEALS OF WEST VIRGINIA
                               [February 20, 2019]

   JUSTICE GORSUCH delivered the opinion of the Court.
   If you spent your career as a state law enforcement
officer in West Virginia, you’re likely to be eligible for a
generous tax exemption when you retire. But if you
served in federal law enforcement, West Virginia will deny
you the same benefit. The question we face is whether a
State may discriminate against federal retirees in that
way.
   For most of his career, James Dawson worked in the
U. S. Marshals Service. After he retired, he began looking
into the tax treatment of his pension. It turns out that his
home State, West Virginia, doesn’t tax the pension bene-
fits of certain former state law enforcement employees.
But it does tax the benefits of all former federal employ-
ees. So Mr. Dawson brought this lawsuit alleging that
West Virginia violated 4 U.S. C. §111. In that statute,
the United States has consented to state taxation of the
“pay or compensation” of “officer[s] or employee[s] of the
United States,” but only if the “taxation does not discrimi-
nate against the officer or employee because of the source
2                   DAWSON v. STEAGER

                     Opinion of the Court

of the pay or compensation.” §111(a).
   Section 111 codifies a legal doctrine almost as old as the
Nation. In McCulloch v. Maryland, 4 Wheat. 316 (1819),
this Court invoked the Constitution’s Supremacy Clause
to invalidate Maryland’s effort to levy a tax on the Bank of
the United States. Chief Justice Marshall explained that
“the power to tax involves the power to destroy,” and he
reasoned that if States could tax the Bank they could
“defeat” the federal legislative policy establishing it. Id.,
at 431–432. For the next few decades, this Court inter-
preted McCulloch “to bar most taxation by one sovereign
of the employees of another.” Davis v. Michigan Dept. of
Treasury, 489 U.S. 803, 810 (1989). In time, though, the
Court softened its stance and upheld neutral income tax-
es—those that treated federal and state employees with
an even hand. See Helvering v. Gerhardt, 304 U.S. 405
(1938); Graves v. New York ex rel. O’Keefe, 306 U.S. 466
(1939). So eventually the intergovernmental tax immu-
nity doctrine came to be understood to bar only discrimina-
tory taxes. It was this understanding that Congress “con-
sciously . . . drew upon” when adopting §111 in 1939.
Davis, 489 U.S., at 813.
   It is this understanding, too, that has animated our
application of §111. Since the statute’s adoption, we have
upheld an Alabama income tax that did not discriminate
on the basis of the source of the employees’ compensation.
Jefferson County v. Acker, 527 U.S. 423 (1999). But we
have invalidated a Michigan tax that discriminated “in
favor of retired state employees and against retired federal
employees.” Davis, 489 U.S., at 814. We have struck
down a Kansas law that taxed the retirement benefits of
federal military personnel at a higher rate than state and
local government retirement benefits. Barker v. Kansas,
503 U.S. 594, 599 (1992). And we have rejected a Texas
scheme that imposed a property tax on a private company
operating on land leased from the federal government, but
                  Cite as: 586 U. S. ____ (2019)            3

                      Opinion of the Court

a “less burdensome” tax on property leased from the State.
Phillips Chemical Co. v. Dumas Independent School Dist.,
361 U.S. 376, 378, 380 (1960).
   Mr. Dawson’s own attempt to invoke §111 met with
mixed success. A West Virginia trial court found it “un-
disputed” that “there are no significant differences be-
tween Mr. Dawson’s powers and duties as a US Marshal
and the powers and duties of the state and local law en-
forcement officers” that West Virginia exempts from in-
come tax. App. to Pet. for Cert. 22a. In the trial court’s
judgment, the State’s statute thus represented “precisely
the type of favoritism” §111 prohibits. Id., at 23a. But the
West Virginia Supreme Court of Appeals saw it differ-
ently. In reversing, the court emphasized that relatively few
state employees receive the tax break denied Mr. Dawson.
The court stressed, too, that the statute’s “intent . . . was
to give a benefit to a narrow class of state retirees,” not to
harm federal retirees. Id., at 15a. Because cases in this
field have yielded inconsistent results, much as this one
has, we granted certiorari to afford additional guidance.
585 U. S. ___ (2018).
   We believe the state trial court had it right. A State
violates §111 when it treats retired state employees more
favorably than retired federal employees and no “signifi-
cant differences between the two classes” justify the dif-
ferential treatment. Davis, 489 U.S., at 814–816 (1989)
(internal quotation marks omitted); Phillips Chemical Co.,
361 U.S., at 383. Here, West Virginia expressly affords
state law enforcement retirees a tax benefit that federal
retirees cannot receive. And before us everyone accepts
the trial court’s factual finding that there aren’t any “sig-
nificant differences” between Mr. Dawson’s former job
responsibilities and those of the tax-exempt state law
enforcement retirees. Given all this, we have little diffi-
culty concluding that West Virginia’s law unlawfully
“discriminate[s]” against Mr. Dawson “because of the
4                   DAWSON v. STEAGER

                     Opinion of the Court

source of [his] pay or compensation,” just as §111 forbids.
   The State offers this ambitious rejoinder. Even if its
statute favors some state law enforcement retirees, the
favored class is very small. Most state retirees are treated
no better than Mr. Dawson. And this narrow preference,
the State suggests, should be permitted because it affects
so few people that it couldn’t meaningfully interfere with
the operations of the federal government.
   We are unpersuaded. Section 111 disallows any state
tax that discriminates against a federal officer or employ-
ee—not just those that seem to us especially cumbersome.
Nor are we inclined to accept West Virginia’s invitation to
adorn §111 with a new and judicially manufactured quali-
fication that cannot be found in its text. In fact, we have
already refused an almost identical request. In Davis, we
rejected Michigan’s suggestion that a discriminatory state
income tax should be allowed to stand so long as it treats
federal employees or retirees the same as “the vast major-
ity of voters in the State.” 489 U.S., at 815, n. 4. We
rejected, too, any suggestion that a discriminatory tax is
permissible so long as it “does not interfere with the Fed-
eral Government’s ability to perform its governmental
functions.” Id., at 814. In fact, as long ago as McCulloch,
Chief Justice Marshall warned against enmeshing courts
in the “perplexing” business, “so unfit for the judicial
department,” of attempting to delineate “what degree of
taxation is the legitimate use, and what degree may
amount to the abuse of power.” 4 Wheat., at 430.
   That’s not to say the breadth or narrowness of a state
tax exemption is irrelevant. Under §111, the scope of a
State’s tax exemption may affect the scope of its resulting
duties. So if a State exempts from taxation all state em-
ployees, it must likewise exempt all federal employees.
Conversely, if the State decides to exempt only a narrow
subset of state retirees, the State can comply with §111 by
exempting only the comparable class of federal retirees.
                  Cite as: 586 U. S. ____ (2019)            5

                      Opinion of the Court

But the narrowness of a discriminatory state tax law has
never been enough to render it necessarily lawful.
  With its primary argument lost, the State now proceeds
more modestly. Echoing the West Virginia Supreme Court
of Appeals, the State argues that we should uphold its
statute because it isn’t intended to harm federal retirees,
only to help certain state retirees. But under the terms of
§111, the “State’s interest in adopting the discriminatory
tax, no matter how substantial, is simply irrelevant.”
Davis, 489 U.S., at 816. We can safely assume that dis-
criminatory laws like West Virginia’s are almost always
enacted with the purpose of benefiting state employees
rather than harming their federal counterparts. Yet that
wasn’t enough to save the state statutes in Davis, Barker,
or Phillips, and it can’t be enough here. Under §111 what
matters isn’t the intent lurking behind the law but wheth-
er the letter of the law “treat[s] those who deal with” the
federal government “as well as it treats those with whom
[the State] deals itself.” Phillips Chemical Co., 361 U.S.,
at 385.
  If treatment rather than intent is what matters, the
State suggests that it should still prevail for other reasons.
Section 111 prohibits “discriminat[ion],” something we’ve
often described as treating similarly situated persons
differently. See Davis, 489 U.S., at 815–816; Phillips
Chemical Co., 361 U.S., at 383. And before us West Vir-
ginia insists that even if retired U. S. Marshals and tax-
exempt state law enforcement retirees had similar job
responsibilities, they aren’t “similarly situated” for other
reasons. Put another way, the State contends that the
difference in treatment its law commands doesn’t qualify
as unlawful discrimination because it is “directly related
to, and justified by,” a lawful and “significant difference”
between the two classes. Davis, 489 U.S., at 816 (internal
quotation marks and alteration omitted).
  In approaching this argument, everyone before us
6                   DAWSON v. STEAGER

                     Opinion of the Court

agrees on at least one thing. Whether a State treats simi-
larly situated state and federal employees differently
depends on how the State has defined the favored class.
See id., at 817. So if the State defines the favored class by
reference to job responsibilities, a similarly situated fed-
eral worker will be one who performs comparable duties.
But if the State defines the class by reference to some
other criteria, our attention should naturally turn there.
If a State gives a tax benefit to all retirees over a certain
age, for example, the comparable federal retiree would be
someone who is also over that age.
   So how has West Virginia chosen to define the favored
class in this case? The state statute singles out for prefer-
ential treatment retirement plans associated with West
Virginia police, firefighters, and deputy sheriffs. See W.
Va. Code Ann. §11–21–12(c)(6) (Lexis 2017). The distin-
guishing characteristic of these plans is the nature of the
jobs previously held by retirees who may participate in
them; thus, a similarly situated federal retiree is someone
who had similar job responsibilities to a state police of-
ficer, firefighter, or deputy sheriff. The state trial court
correctly focused on this point of comparison and found no
“significant differences” between Mr. Dawson’s former job
responsibilities as a U. S. Marshal and those of the state
law enforcement retirees who qualify for the tax exemp-
tion. App. to Pet. for Cert. 22a. Nor did the West Virginia
Supreme Court of Appeals upset this factual finding. So
looking to how the State has chosen to define its favored
class only seems to confirm that it has treated similarly
situated persons differently because of the source of their
compensation.
   Of course, West Virginia sees it otherwise. It accepts
(for now) that its statute distinguishes between persons
based on their former job duties. It accepts, too, the trial
court’s finding that Mr. Dawson’s former job responsibili-
ties are materially identical to those of state retirees who
                 Cite as: 586 U. S. ____ (2019)           7

                     Opinion of the Court

qualify for its tax exemption. But, the State submits, Mr.
Dawson’s former job responsibilities are also similar to
those of other state law enforcement retirees who don’t
qualify for its tax exemption. And, the State insists, the
fact that it treats federal retirees no worse than (some)
similarly situated state employees should be enough to
save its statute.
   But this again mistakes the nature of our inquiry.
Under §111, the relevant question isn’t whether federal
retirees are similarly situated to state retirees who don’t
receive a tax benefit; the relevant question is whether they
are similarly situated to those who do. So, for example, in
Phillips we compared the class of federal lessees with the
favored class of state lessees, even though the State urged
us to focus instead on the disfavored class of private les-
sees. 361 U.S., at 381–382. In Davis, we likewise rejected
the State’s effort to compare the class of federal retirees
with state residents who did not benefit from the tax
exemption rather than those who did. See 489 U.S., at
815, n. 4.
   At this point the State is left to play its final card.
Now, it says, maybe the real distinction its statute draws
isn’t based on former job duties at all. Maybe its statute
actually favors certain state law enforcement retirees only
because their pensions are less generous than those of
their federal law enforcement counterparts. At the least,
the State suggests, we should remand the case to the West
Virginia courts to explore this possibility.
   The problem here is fundamental. While the State was
free to draw whatever classifications it wished, the statute
it enacted does not classify persons or groups based on the
relative generosity of their pension benefits. Instead, it
extends a special tax benefit to retirees who served as
West Virginia police officers, firefighters, or deputy sher-
iffs—and it categorically denies that same benefit to retir-
ees who served in similar federal law enforcement posi-
8                   DAWSON v. STEAGER

                     Opinion of the Court

tions. Even if Mr. Dawson’s pension turned out to be
identical to a state law enforcement officer’s pension, the
law as written would deny him a tax exemption. West
Virginia’s law thus discriminates “because of the source of
. . . compensation or pay” in violation of §111. Whether
the unlawful classification found in the text of a statute
might serve as some sort of proxy for a lawful classifica-
tion hidden behind it is neither here nor there. No more
than a beneficent legislative intent, an implicit but lawful
distinction cannot save an express and unlawful one.
   Our precedent confirms this too. In Davis, Michigan
argued that a state law expressly discriminating between
federal and state retirees was really just distinguishing
between those with more and less generous pensions. Id.,
at 816. We rejected this attempt to rerationalize the
statute, explaining that “[a] tax exemption truly intended
to account for differences in retirement benefits would not
discriminate on the basis of the source of those benefits”
but “would discriminate on the basis of the amount of
benefits received by individual retirees.” Id., at 817. The
fact is, when States seek to tax the use of a fellow sover-
eign’s property, the Constitution and Congress have al-
ways carefully constrained their authority. Id., at 810–
814. And in this sensitive field it is not too much to ask
that, if a State wants to draw a distinction based on the
generosity of pension benefits, it enact a law that actually
does that.
   Because West Virginia’s statute unlawfully discrimi-
nates against Mr. Dawson, we reverse the judgment of the
West Virginia Supreme Court of Appeals and remand the
case for further proceedings not inconsistent with this
opinion, including the determination of an appropriate
remedy.
                                            It is so ordered.